Filed 12/12/22 P. v. Garza CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080570

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. FVA1301203)

 JOSEPH GARZA,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernadino County,
Katrina West, Judge. Affirmed.
         Robert V. Vallandigham, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2016, a jury convicted Joseph Garza of voluntary manslaughter as a

lesser included offense of the charge of murder (Pen. Code,1 § 192, subd. (a))
and found true an allegation that Garza personally and intentionally




1        All further statutory references are to the Penal Code.
discharged a firearm causing death or great bodily injury (§ 12022.53,
subd. (d)).
      The court sentenced Garza to a determinate term of 16 years in prison.
      Garza appealed and this court affirmed the judgment in an
unpublished opinion. (People v. Garza (Sept. 11, 2018, D073723).)
      In 2022, Garza filed a petition for resentencing under former
section 1170.95 (now renumbered 1172.6). The court appointed counsel for
Garza, received briefing, reviewed the record of conviction, and held a
hearing. The court found there were no jury instructions on felony murder or
liability based on the doctrine of natural and probable consequences. The
defense was imperfect self-defense and there was no doubt that Garza was
the actual shooter. The court denied the petition.
      Garza filed a timely notice of appeal from the order denying his
petition.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Garza the opportunity to

file his own brief on appeal, but he has not responded.2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified a possible issue that was considered in evaluating the potential




2    We discussed the facts of the offense in our prior opinion. (People v.
Garza, supra, D073723.) We will not repeat that discussion here.
                                        2
merits of this appeal: Whether there is evidence to support the court’s
posttrial order.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Garza on this appeal.
                               DISPOSITION
      The order denying Garza’s petition for resentencing under
section 1172.6 is affirmed.



                                                               HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




O’ROURKE, J.




                                      3